Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2021 has been entered.
In response to FINAL-Office Action mailed on 11/04/2020, applicants’ response dated 01/21/2021 is acknowledged; in said response applicants’ have amended claim 31 and cancelled claims 40-41 and 45. Amended claims 31, 38-39 and 46-48 are pending in this application and are now under consideration for examination
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 31-32, 38-41 and 45-48 e rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (WO 2013/116244 A1) and in view of Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), Bui et al., (US 8,809,583 B2), Lupa et al., (Accession#DQ010917, 08/09/2005), Miller et al., (J. Indust. Microbiol., 1987, Vol. 2: 143-149) and Niu et al. (Biotechnol. Prog. 2002, Vol. 18: 201-21), is being withdrawn due to claim amendments.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31, 38-39 and 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (WO 2013/116244 A1) and in view of Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34), Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), Bui et al., (US 8,809,583 B2), Lupa et al., (Accession#DQ010917, 08/09/2005), Miller et al., (J. Indust. Microbiol., 1987, Vol. 2: 143-149) and Niu et al. (Biotechnol. Prog. 2002, Vol. 18: 201-21). 
Regarding claims 31, 38-39 and 47-48, the disclosure of Yocum et al., (WO 2013/116244 A1) teaches genetically engineered host cells including E. coli comprising the muconic acid biosynthetic pathway, said genetically engineered host cells including E. coli able to produce muconic acid from non-aromatic carbon sources and comprising the following genes and encoding polypeptides 3,4-dihydroxybenzoic acid decarboxylase (aroY having 100% sequence identity to SEQ ID NO: 9 of the instant invention, see provided sequence alignments; Abstract; Fig: 1-18; para (002), (022-039), (050), (052), (073); and entire document; said genetically engineered host cells including E. coli further aroZ/quiC (said quiC/3-dehydroshikimate dehydratase having 100% sequence identity to SEQ  ID NO: 14 of the instant invention, see provided sequence alignment; para (019), (068)); overexpression of aroG, tktA (para 018-019), (056)), said genetically modified E. coli able to utilize non-aromatic carbon source (para (008), (050)); and additionally the following exogenous genes aroZ, qa-4, catAX, aroB, tktA, talB, rpi (para (019), (0103), (0107), (0111), (0113)) and increased activity of carboxylating enzymes that increase the pyruvate and phosphophenol pyruvate pool in the genetically engineered host cells and necessary precursors for muconic acid production (para (061-062)). 
However, Yocum et al., (WO 2013/116244 A1) is silent regarding wherein the genetically engineered host cells comprising at least one gene that increases the activity of said 3,4-dihydroxybenzoic acid decarboxylase selected from KpdB protein encoded by a kpdB gene … produces at least 60 g/L of muconic acid in 72 hours … (as in claim 31). 
Regarding claim 31, analogous art Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34) provide clear evidence and motivation to a skilled artisan an E. coli strain genetically modified, said genetic modification comprising the expression of aroY and KpdB (4-hydroxybenzoate decarboxylase subunit B) and additionally aroFFBR and qutC genes increased the production of catechol (CL; see Fig. 1, page 33) and said CL is converted to muconic acid via ortho cleavage reaction (see Conclusion, page 34) the final intermediate in the production of final product muconic acid wherein said genetically modified E. coli strain was able to efficiently use glucose as the sole carbon source (see col. 2, ¶1, page 33 and Fig. 2 and Fig. 3, page 34). Examiner is reproducing below certain Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34):
col. 2, page 33
Construction and evaluation of a catechol-producing strain with the enhanced Pdc activity
A pheA-deficient mutant, E. coli strain JD23488 (obtained from NBRP-E. coli), was transformed with pTS066 to express aroFFBR and qutC. The recombinant, JD23488/ pTS066 was further transformed with either pTS036 (to express aroY) or pTS052 (to express aroY and kpdB). JD23488/pTS066+pTS036 and JD23488/pTS066+pTS052 were cultured in M9 medium containing 1 mM IPTG and 10 μM phenylalanine in addition to appropriate antibiotics, and evaluate the effect of the enhanced Pdc activity on CL production. Glucose was used as the sole carbon source.

Fig. 3, page 34

    PNG
    media_image1.png
    436
    624
    media_image1.png
    Greyscale

Similarly, regarding claim 31, analogous art Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), also provides clear teaching, suggestion and motivation for the use of a gene that increases the activity of said 3,4-dihydroxybenzoic acid decarboxylase said reference gene is selected from KpdB protein encoded by a kpdB gene in the production of muconic acid in genetically engineered cells comprising the muconic acid biosynthetic specifically said KpdB protein enhances the activity of aroY/3,4-dihydroxybenzoic acid decarboxylase (see Abstract; Fig. 1-2, page 75; Fig. 3-4, page 76; and entire document).
Regarding claim 31, analogous art Bui et al., (US 8,809,583 B2) provide teaching/evidence regarding genetically engineered host cells including E. coli comprising the muconic acid biosynthetic pathway, said genetically engineered host cells including E. coli able to produce muconic acid from non-aromatic carbon sources and comprising the following genes and encoding polypeptides 3,4-dihydroxybenzoic acid decarboxylase (aroY); said genetically engineered host cells including E. coli further comprising aroZ/quiC and additionally the following exogenous genes aroB, catA, tktA produce greater than 60 g/L of muconic acid in 72 hours; said reference also provides the entire biosynthetic pathway for muconic acid production, said pathway comprising aroD/DHQ dehydratase enzyme and enhancing the activity of said aroD/DHQ dehydratase enzyme (see Fig. 1; and col. 8, line 67 to line 1, col. 9). Applicants’ are directed to the following sections in Bui et al., (US 8,809,583): Abstract; Fig. 1, 7-11; col. 1, lines 15-20; col. 3, lines 8-67; col. 8, lines 15-67; col. 9, lines 4-25; col. 11, lines 35-54; col. 19; Example 7A; TABLE 1; and entire document. 
Lupa et al., (Accession#DQ010917, 08/09/2005) disclose the structure of KpdB protein encoded by a kpdB gene annotated as 4-hydroxybenzoate decarboxylase subunit B and having 100% sequence identity to SEQ ID NO: 42 of the instant invention, see provided sequence alignments. 
Regarding claim 39, Miller et al., (J. Indust. Microbiol., 1987, Vol. 2: 143-149) provide teaching/evidence for increased production of organic acids in E. coli  mutant phosphophenol (PEP) and 3,-deoxy-7-P-D-arabinoheptulose (DAHP) necessary for the production of muconic acid (see Abstract; Fig. 1, page 144; and entire document.
Regarding claim 46, Niu et al., (Biotechnol. Prog. 2002, Vol. 18: 201-21) also teach the entire pathway for muconic acid production in E.coli and enhancing the activities of decarboxylase and suggest the role of aroD gene/3-dehydroquinate dehydratase in said muconic acid biosynthetic pathway and a skilled artisan would be motivated to enhance the activities of aroD gene/3-dehydroquinate dehydratase, aroZ gene DHS dehydratase to enhance the production of muconic acid (see Abstract; Fig. 1, page 202; and entire document). 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Yocum et al., based on the teachings of Sonoki T., Sonoki et al., Bui et al., Miller et al., and Niu et al., and employ the KpdB protein encoded by a kpdB gene annotated as 4-hydroxybenzoate decarboxylase subunit B and having 100% sequence identity to SEQ ID NO: 42 of the instant invention and disclosed by Lupa et al., enhance the activity of aroY gene/3,4-dihydroxybenzoic acid decarboxylase to enhance the production of muconic acid as suggested by Sonoki T., and Sonoki et al., and to generate a genetically engineered host cell E. coli comprising the muconic acid biosynthetic pathway; said references also provide motivation and teach structural and functional elements of the instant invention. The expectation of success is high, because the combined teachings of Yocum et al., Sonoki T., Sonoki et al., Bui et al., Miller et al., and Niu et al., teach genetically engineered host cells including E. coli comprising the E. coli able to produce muconic acid from non-aromatic carbon sources/glucose and comprising the following genes and encoding polypeptides 3,4-dihydroxybenzoic acid decarboxylase (aroY having 100% sequence identity to SEQ ID NO: 9 of the instant invention; see provided sequence alignments); said genetically engineered host cells including E. coli further comprising kpdB gene annotated as 4-hydroxybenzoate decarboxylase subunit B and having 100% sequence identity to SEQ ID NO: 42 of the instant invention (see provided sequence alignments), aroZ/quiC (said quiC/3-dehydroshikimate dehydratase having 100% sequence identity to SEQ ID NO: 14 of the instant invention (see provided sequence alignments); and additionally the following exogenous genes aroZ, aroD gene/3-dehydroquinate dehydratase, qa-4, catAX, aroB, tktA, talB, rpi and increased activity of carboxylating enzymes that increase the pyruvate and phosphophenol pyruvate pool in the genetically engineered host cells and necessary precursors for muconic acid production and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Yocum et al., Sonoki T., Sonoki et al., Bui et al., Miller et al., and Niu et al.,) i.e., genera of exogenous genes and encoded polypeptides having 3,4-hydroxybenzoic acid decarboxylase … kpdB … aroZ … and rpi in the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source, as taught by the instant invention and as claimed in claims 31, 38-39 and 46-48 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 31, 38-39 and 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (WO 2013/116244 A1) and in view of Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34), Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), Bui et al., (US 8,809,583 B2), Lupa et al., (Accession#DQ010917, 08/09/2005), Miller et al., (J. Indust. Microbiol., 1987, Vol. 2: 143-149) and Niu et al. (Biotechnol. Prog. 2002, Vol. 18: 201-21)).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments and relevant to the new rejection above (see pages 4-7 of Applicants’ REMARKS dated 01/21/2021). 
Applicants’ argue: (A) “…Furthermore, D2 describes an improvement of the PDC activity and muconic acid production in E.coli recombinants by expressing both aroY and kpdB together, but such strains grow in an aromatic carbon source (vanillin) and inserted the required genes to allow the production of cis,cis-muconic acid from vanillin such as Vdh (vanillin dehydrogenase), vanA and vanB (alpha- and beta-subunits of vanillate demethylase), but the genetically engineered Escherichia coli microorganism in the present application produces muconic acid from a nonaromatic carbon source and does not have the genes related to the production of cis.cis-muconic acid from vanillin. The metabolic pathways for the production of muconic acid starting from a non-aromatic carbon source and an aromatic carbon source are completely different. A skilled artisan would not have been motivated to modify a genetically modification…”
Reply (A): Applicants' arguments have been considered but are found to be non-persuasive for reasons stated on record in the Office-rejection dated 11/04/2020 and in the expectation of success; for details see rejection above. Contrary to applicants’ arguments, the cited references provide clear evidence, teaching, suggestion and motivation for enhancing the activities of genes involved in muconic acid biosynthetic pathway including the use non-aromatic carbon sources/glucose; specifically, see the teachings of analogous art Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34) provides clear evidence and motivation to a skilled artisan an E. coli strain genetically modified, said genetic modification comprising the expression of aroY and KpdB (4-hydroxybenzoate decarboxylase subunit B) and additionally aroFFBR and qutC genes increased the production of catechol (CL; see Fig. 1, page 33) and said CL is converted to muconic acid via ortho cleavage reaction (see Conclusion, page 34) the final intermediate in the production of final product muconic acid wherein said genetically modified E. coli strain was able to efficiently use glucose as the sole carbon source (see col. 2, ¶1, page 33 and Fig. 2 and Fig. 3, page 34); and
Additionally Niu et al., (Biotechnol. Prog. 2002, Vol. 18: 201-21) also provide evidence for glucose as carbon source and the production of muconic acid wherein the final intermediate catechol (CL) is converted to muconic acid; see Fig. 1, page 202, reproduced below:

    PNG
    media_image2.png
    517
    596
    media_image2.png
    Greyscale

Examiner maintains the position that analogous art Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34)  and analogous art Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), provide clear teaching, suggestion and motivation for the use of a gene that increases the activity of 3,4-dihydroxybenzoic acid decarboxylase (aroY) and is selected from KpdB protein encoded by a kpdB gene in the production of muconic acid in genetically engineered cells comprising the muconic acid biosynthetic pathway; specifically said KpdB protein enhances the activity of aroY/3,4-dihydroxybenzoic acid decarboxylase (see Abstract; Fig. 1-2, page 75; Fig. 3-4, page 76; and entire document); structure and function are inseparable, the activity of aroY/3,4-dihydroxybenzoic acid decarboxylase is enhanced by KpdB protein encoded by a kpdB gene and unequivocally demonstrate 14 fold increase in the activity of aroY/3,4-dihydroxybenzoic acid decarboxylase when co-expressed with said reference kpdB gene (see Abstract; Fig. 1-2, page 75; and entire document). Furthermore, the cellular context (E.coli) and structure KpdB protein of said reference Sonoki et al., is identical to that of instant invention and hence said reference genetically modified E. coli cells inherently possess the ability to utilize non-aromatic carbon sources (and also evidence in the teachings of Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34); for details see above 103 rejection).     
Contrary to applicants’ arguments: examiner holds the position that claims of the instant application as written reads on the ‘same components/product/genetically modified E.coli’ and ‘same methods’ of the cited prior art and there are no ‘component(s) or manipulative differences’ of the instant claims as written and the cited prior art. Hence, the cited prior art product and the method of prior art inherently discloses the claimed product and method for the following reasons; components and properties are inseparable. The claimed product/components of the instant application claims the identical components and identical manipulative steps as that of the cited prior art i.e., (i) same recombinant microorganism/E.coli comprising the same genetic modification comprising the expression of aroY and KpdB (4-hydroxybenzoate decarboxylase subunit and qutC genes, wherein said recombinant microorganism/E.coli was cultured in a media comprising glucose as the sole carbon source and (ii) the “same manipulative steps” of claims 31, 38-39 and 46-48 of the instant invention. Examiner reiterates that if the structure is the same, then the function is also same, as structure and function are inseparable, inherently has the same property and as pointed out above, there is no component or manipulative differences in the product or method steps of the instant claims 31, 38-39 and 46-48 as written and the cited prior art. 
Applicants’ further argue: (B) “…Moreover, D6 describes the muconic production in Escherichia coli with enhancing the activities of decarboxylase and suggests the role of aroD gene. However, D6 does not describe or suggest that a microorganism containing the claimed combination of genes would have been expected to produce greater than 60 g/L of muconic acid in 72 hours as in the claimed invention.
Therefore, a person skilled in the art would not have been motivated to modify the genetically modification methods described of D2-D6 and the disclosure in D1 in view of D2-D6 to arrive at the genetically engineered microorganism of the claimed invention with a reasonable expectation of success, without actually conducting experiments and without spending considerable R&D efforts. Even if D1 is combined with D2-D6, the combination still does not describe what is now claimed.”
Reply (B): Applicants' arguments have been considered but are found to be non-persuasive for reasons stated on record in the Office-rejection dated 11/04/2020 and in the light of amendments to claims, examiner has provided a new rejection/reference that teaches all the structural and functional elements of the instant invention and the expectation of success; Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34) provide clear evidence and motivation to a skilled artisan an E. coli strain genetically modified, said genetic modification comprising the expression of aroY and KpdB (4-hydroxybenzoate decarboxylase subunit B) and additionally aroFFBR and qutC genes increased the production of catechol (CL; see Fig. 1, page 33) and said CL is converted to muconic acid via ortho cleavage reaction (see Conclusion, page 34) the final intermediate in the production of final product muconic acid wherein said genetically modified E. coli strain was able to efficiently use glucose as the sole carbon source. 

US 8,809,583 B2

    PNG
    media_image3.png
    796
    329
    media_image3.png
    Greyscale

 
 
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871(CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
Claims 31, 38-39 and 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (WO 2013/116244 A1) and in view of Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34), Sonoki et al., (J. Biotechnol., 2014, Vol. 192: 71-77), Bui et al., (US 8,809,583 B2), Lupa et al., (Accession#DQ010917, 08/09/2005), Miller et al., (J. Indust. Microbiol., 1987, Vol. 2: 143-149) and Niu et al. (Biotechnol. Prog. 2002, Vol. 18: 201-21). 
Conclusion
	None of the claims are allowable. Claims 31, 38-39 and 46-48 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652